DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Request for Continued Examination (RCE)
An RCE under 37 C.F.R. § 1.114, including the fee set forth in § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under § 1.114, and the fee set forth in § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to § 1.114.  Applicants’ submission filed on August 19, 2022 has been entered.

Response and Claim Status
The instant Office action is responsive to the response received July 22, 2022 (the “Response”).  
In response to the Response, the previous (1) objection to the drawings under 37 C.F.R. § 1.84; (2) objection to claims 16 and 18 under 37 C.F.R. § 1.71(a); (3) rejection of claims 19 and 20 under 35 U.S.C. § 112(b); and (4) rejections of claims 1–16 and 18–20 under 35 U.S.C. § 103 
are WITHDRAWN.
Claims 1–16 and 18–20 are currently pending.  

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Jan, Mandal, and Elliot
Applicants’ arguments with respect to the rejection of claims 1–3, 6, 16, 19, and 20 under 35 U.S.C. § 103 as being obvious over Jan et al. (US 11,042,581 B2; filed July 3, 2018) in view of Mandal et al. (US 10,831,999 B2; filed Feb. 26, 2019), and in further view of Elliott, JR. et al. (US 2018/0322412 A1; filed May 5, 2017) (see Response 9–11) have been considered but are now moot.

Jan, Mandal, and Nair
Claims 1–3, 6, 16, 19, and 20 are rejected under 35 U.S.C. § 103 as being obvious over Jan in view of Mandal, and in further view of Nair et al. (US 2015/0287318 A1; filed Apr. 4, 2014).
Regarding claim 1, while Jan teaches a method comprising:
receiving one or more tickets (fig. 2, item 212; fig. 4, item 402; “IT tickets” at 2:38–39), each of the one or more tickets being a request to configure or troubleshoot infrastructure or perform services (“an employee or department to resolve the ticket” at 7:24–25) to address an information technology service request (“When one of the IT devices 102 encounters an error or issue” at 3:44–45) made by an originating client (“one of the IT devices 102” at 3:44–45) of a plurality of clients (“An organization (e.g., a corporation, non-profit organization, hospital, university, school, etc.) has a number of IT devices 102” at 3:38–40);
automatically parsing (fig. 4, items 404, 406; fig. 5) text (“unstructured data” at 5:65–6:9 and 7:56–61; “the ticket includes an abstract and a description” at 7:61–62) of a ticket of the one or more tickets;
utilizing natural language processing logic (“the clusters could be annotated using keyword matching or other natural language processing techniques” at 6:33–34), predicting (fig. 2, item 214; fig. 4, item 410) a ticket type (“classification techniques can be used to classify the IT tickets into various classes” at 6:61–62; “the classes could relate to particular routing designations for the tickets 214 (e.g., particular IT employees or departments suited to resolve that ticket)” at 5:10–13) of the ticket;
identifying restrictions (“a disk in one of the IT devices 102 running out of space might trigger an error or exception” at 3:62–63; “high CPU utilization at an IT device 102 could trigger an error or exception” at 4:5–6) corresponding to an originating client (fig. 1, item 102) of the ticket, the restrictions necessitating a support team (“an employee or department to resolve the ticket” at 7:24) of a group of support teams (“Information Technology (IT) departments” at 1:10–11; “particular IT employees or departments suited to resolve that ticket” at 5:12–13) be routed the ticket for the originating client;
based on the parsing, the predicting, and the identifying, determining (fig. 4, items 410, 412) a support team (“a routing destination for an employee or department to resolve the ticket” at 7:23–25; “) of a group of support teams (“particular IT employees or departments” at 5:10–13); and
routing (fig. 4, items 410, 412) the ticket to an associate (“an employee or department to resolve the ticket” at 7:23–25) of the support team (“particular IT employees or departments” at 5:10–13),
Jan does not teach (A) the one or more tickets being in a queue; and (B) the identified restrictions corresponding to the originating client of the ticket, the restrictions comprising contractual restrictions between the originating client and an organization comprising a group of support teams, the contractual restrictions necessitating a support team of the group of support teams be routed the ticket for the originating client.
 (A)
Mandal teaches one or more tickets in a queue (“pulling tickets from a queue . . . that stores problem tickets” at 6:50–51).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Jan’s one or more tickets to be in a queue as taught by Mandal to “provide a more accurate, effective, and efficient translation of problem tickets.”  Mandal 6:40–41.
(B)
Nair’s fig. 10 embodiment (¶¶ 102–120; fig. 10) teaches identifying restrictions corresponding to an originating client (“the customer” at ¶¶ 106, 118) of a ticket (fig. 10, item 1016; “support requests” at ¶ 106; “the detected issue” at ¶ 118), the restrictions comprising contractual restrictions (“Depending on the active service contract between the customer and the technical support entity” at ¶ 118) between the originating client and an organization comprising a group of support teams (“a suitable remote support representative or department to assist the customer in addressing the support issue” at ¶ 113; “respective technical support individuals or departments” at ¶ 113)
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Jan’s method to include identifying restrictions corresponding to the originating client of the ticket, the restrictions comprising contractual restrictions between the originating client and an organization comprising a group of support teams, the contractual restrictions necessitating a support team of the group of support teams be routed the ticket for the originating client as taught by Nair “for assistance with a technical support issue” and “to facilitate identifying and resolving the issue.”  Nair ¶ 103.
Regarding claim 2, while Jan teaches further comprising identifying newly logged tickets (fig. 2, item 212; fig. 4, item 402),
Jan does not teach the newly logged tickets being in the queue.
Mandal teaches one or more tickets in a queue (“pulling tickets from a queue . . . that stores problem tickets” at 6:50–51).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Jan’s newly logged tickets to be in the queue as taught by Mandal to “provide a more accurate, effective, and efficient translation of problem tickets.”  Mandal 6:40–41.
Regarding claim 3, Jan teaches further comprising determining an originating client (fig. 1, item 102) of the ticket, wherein the support team (“particular IT employees or departments” at 5:10–13) of the group of support teams (“particular IT employees or departments” at 5:10–13) is further based on (The support team would not be identified but for the originating client creating the ticket.  Thus, the identified support team is based on the originating client.) the originating client.
Regarding claim 6, Jan teaches further comprising identifying a solution category (fig. 1, item 104; “tickets 112 can be generated using a collection of templates 104” at 3:46–48) of the ticket, the solution category selected by a creator (“the tickets 112 can be generated automatically using the templates 104 when one of the IT devices 102 encounters an issue, or when an issue is reported.  Alternatively, at least some of the tickets 112 can be generated manually, with or without using the collection of templates 104” at 3:48–53) of the ticket, wherein the support team (“particular IT employees or departments” at 5:10–13) of the group of support teams is further based on (The support team would not be identified but for selecting a template.  Thus, the identified support team is based on the selected template.) the solution category of the ticket.
Regarding claim 16, Jan teaches further comprising utilizing a trained support vector machine algorithm (6:49–7:3; 8:32–53) on the free flow text of the ticket, predicting the ticket type is an incident ticket type (“a disk in one of the IT devices 102 running out of space might trigger an error or exception” at 3:62–63; “high CPU utilization at an IT device 102 could trigger an error or exception” at 4:5–6) or a change ticket type.
Regarding claim 19, Jan teaches one or more computer storage media (fig. 11, item 1125) having computer-executable instructions (fig. 11, item 1127) embodied thereon that, when executed by a computer (fig. 11, item 1102), causes the computer to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 19.
Regarding claim 20, Jan teaches a system (fig. 11, item 1102) comprising: 
one or more processors (fig. 11, item 1110); and 
a non-transitory computer storage media (fig. 11, item 1125) storing computer-useable instructions (fig. 11, item 1127) that, when used by the one or more processors, cause the one or more processors to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 20.

Jan, Mandal, Nair, and DeRoller
Claim 4 is rejected under 35 U.S.C. § 103 as being obvious over Jan in view of Mandal, in further view of Nair, and in further view of DeRoller (US 9,037,537 B2; filed Apr. 18, 2013).
Regarding claim 4, while Jan teaches identifying a portion of associates (“an employee or department to resolve the ticket” at 7:23–25) on the support team (“particular IT employees or departments” at 5:10–13),
Jan does not teach identifying that the at least a portion of associates on the support team are not on shift or are on vacation; and excluding the at least a portion of associates from the routing.
DeRoller teaches identifying that at least a portion of associates (the person having “the person’s calendar application” at 4:37) on a support team (fig. 1, items 20–26) are not on shift or are on vacation (“the person is out of the office” at 4:38–39); and 
excluding the at least a portion of associates from a workload (4:31–50).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Jan’s identified at least a portion of associates on the support team to be identified as being on shift or are on vacation; and excluding the at least a portion of associates from the routing as taught by DeRoller “for managing a document workflow.”  DeRoller 1:31–32.

Jan, Mandal, Nair, and Barsalou
Claims 5, 9, and 10 are rejected under 35 U.S.C. § 103 as being obvious over Jan in view of Mandal, in further view of Nair, and in further view of Barsalou et al. (US 2021/0224124 A1; filed Sept. 21, 2020).
Regarding claim 5, while Jan teaches selecting the associate (“an employee or department to resolve the ticket” at 7:23–25) as a routing destination for the ticket (fig. 2, item 212; fig. 4, item 402),
Jan does not teach identifying the associate of the support team that has the lowest queue size; and selecting the associate of the support team that has the lowest queue size as a routing destination for the ticket.
Barsalou teaches identifying an associate (fig. 5, item 526; ¶ 126) of a support team (“worker fleet” at ¶ 126) that has the lowest queue size (“choose the work 526 with the least amount of work” at ¶ 126); and 
selecting the associate of the support team that has the lowest queue size as a routing destination for a ticket (“to assign a task” at ¶ 126).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Jan’s method to include identifying the associate of the support team that has the lowest queue size; and selecting the associate of the support team that has the lowest queue size as a routing destination for the ticket as taught by Barsalou “for implementing an infrastructure orchestration service.”  Barsalou ¶ 15.
Regarding claim 9, while Jan teaches further comprising identifying the associate (“an employee or department to resolve the ticket” at 7:23–25) of the support team (“particular IT employees or departments” at 5:10–13),
Jan does not teach utilizing filters to identify the associate of the support team, the filters comprising solution alignment or queue size.
Barsalou teaches utilizing filters to identify the associate of the support team, the filters comprising solution alignment or queue size (“the scheduler 524 may choose the worker 526 with the least amount of work or most amount of available computing resources to which to assign a task” at ¶ 126).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Jan’s method to include utilizing filters to identify the associate of the support team, the filters comprising solution alignment or queue size as taught by Barsalou “for implementing an infrastructure orchestration service.”  Barsalou ¶ 15.
Regarding claim 10, the Jan/Mandal/Nair/Barsalou combination does not teach wherein routing the ticket to the associate is further based on the queue size for the associate being below a queue cap.
Barsalou teaches the queue size (“choose the work 526 with the least amount of work” at ¶ 126) for the associate (fig. 5, item 526; ¶ 126) being below a queue cap (“the least amount of work” at ¶ 126 is below the second lowest amount of work).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Jan/Mandal/Nair/Barsalou combination’s routing of the ticket to the associate to be further based on the queue size for the associate being below a queue cap as taught by Barsalou “for implementing an infrastructure orchestration service.”  Barsalou ¶ 15.

Jan, Mandal, Nair, and Chafle
Claims 7 and 8 are rejected under 35 U.S.C. § 103 as being obvious over Jan in view of Mandal, in further view of Nair, and in further view of Chafle et al. (US 10,628,250 B2; filed Sept. 8, 2015).
Regarding claim 7, Jan does not teach wherein the parsing comprises searching a summary or description of the ticket to identify keywords corresponding to a particular support team of the group of support teams.
Chafle teaches searching a summary or description of a ticket (fig. 3; 5:8–45) to identify keywords (fig. 3 illustrates “Support Team: Web Application Team”; 5:8–45) corresponding to a particular support team of a group of support teams.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Jan’s parsing to comprise searching a summary or description of the ticket to identify keywords corresponding to a particular support team of the group of support teams as taught by Chafle “for searching for information related to an incident generated in a server system.”  Chafle 2:23–24.
Regarding claim 8, Chafle teaches wherein the keywords are directed to specific terms including scheduling, reporting, person management (fig. 3 illustrates “Support Team: Web Application Team”), registration team, or a particular locale.

Jan, Mandal, Nair, and Hamze
Claim 11 is rejected under 35 U.S.C. § 103 as being obvious over Jan in view of Mandal, in further view of Nair, and in further view of Hamze (US 11,182,177 B2; filed Mar. 30, 2020).
Regarding claim 11, while Jan teaches associates of a particular support team of the group of support teams (“particular IT employees or departments” at 5:10–13; “an employee or department to resolve the ticket” at 7:23–25),
Jan does not teach receiving data corresponding to a queue cap for the associates.
Hamze teaches receiving data corresponding to a queue cap for the associates (“The employee may have a maximum amount that he or she is permitted to accept without supervisor approval” at 13:63–65).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Jan’s method to further comprise receiving data corresponding to a queue cap for associates of a particular support team of the group of support teams as taught by Hamze to ensure an acceptable level of quality work product by each of the employees.

Jan, Mandal, Nair, and Forbes
Claim 12 is rejected under 35 U.S.C. § 103 as being obvious over Jan in view of Mandal, in further view of Nair, and in further view of Forbes (US 2006/0111967 A1; filed Sept. 17, 2003).
Regarding claim 12, while Jan teaches further comprising, based on the routing, providing a notification to the associate indicating the ticket is a ticket for the associate (“the ticket could be routed to a particular employee or organization for resolution” at 7:54–55),
Jan does not teach (A) an email notification; and (B) the ticket being a smart routing ticket.
Forbes teaches an email notification (“delivering the messages as an email message” at ¶ 35) and a smart routing ticket (“advanced message types such as smart tickets” at ¶ 35).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Jan’s notification to be an email notification and Jan’s ticket to be a smart routing ticket as taught by Forbes “to generate bar codes for reading by a conventional bar code scanner.  This has uses in coupon and ticket applications.  The mobile solution has a number of unique aspects when compared to traditional methods such as paper or internet email.”  Forbes ¶ 1.

Jan, Mandal, Nair, and Ou
Claim 13 is rejected under 35 U.S.C. § 103 as being obvious over Jan in view of Mandal, in further view of Nair, and in further view of Ou et al. (US 2021/0349753 A1; filed June 1, 2020).
Regarding claim 13, Jan does not teach further comprising preventing the associate from reassigning the ticket to another associated.
Ou teaches preventing an associate from reassigning tasks to another associated (“determine that the user of the first device 502a cannot reassign tasks to the user of the second device 502a based on their respective roles within the organization” at ¶ 89).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Jan’s method to further comprise preventing the associate from reassigning the ticket to another associated as taught by Ou to create a more efficient and robust system that prevents an unqualified associate from working on a ticket the unqualified associate is not able to resolve.

Jan, Mandal, Nair, and Lahav
Claim 14 is rejected under 35 U.S.C. § 103 as being obvious over Jan in view of Mandal, in further view of Nair, and in further view of Lahav et al. (US 2021/0105362 A1; filed Oct. 12, 2020).
Regarding claim 14, while Jan teaches further comprising updating a ticket system to reflect  routing has been utilized for the ticket (“the ticket could be routed to a particular employee or organization for resolution” at 7:54–55),
Jan does not teach smart routing.
Lahav teaches smart routing (fig. 12, item 1230; ¶ 101).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Jan’s routing to be smart routing as taught by Lahav “improve the operation of communication systems, networks, and individual devices by optimizing the use of processing and network resources, and therefore improving throughput of the system and avoiding system imbalances which waste computing resources and degrade performance.”  Lahav ¶ 101.

Jan, Mandal, Nair, and Nemovicher
Claim 15 is rejected under 35 U.S.C. § 103 as being obvious over Jan in view of Mandal, in further view of Nair, and in further view of Nemovicher (US 2002/0007453 A1; filed May 22, 2001).
Regarding claim 15, Jan does not teach further comprising notifying an originating client of the ticket that the ticket has been routed to the associate.
Nemovicher teaches notifying an originating client of a message that the message has been routed to an intended recipient (“Option 702 permits the sender to select a return receipt notification once the transmitted message is received and opened by the intended recipient.” at ¶ 109).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Jan’s method to further comprise notifying an originating client of the ticket that the ticket has been routed to the associate as taught by Nemovicher “for delivering secure electronic mail across a communication network.”  Nemovicher ¶ 3.

Jan, Mandal, Nair, and Lipsky
Claim 18 is rejected under 35 U.S.C. § 103 as being obvious over Jan in view of Mandal, in further view of Nair, and in further view of Lipsky (US 2018/0268059 A1; filed Mar. 16, 2018).
Regarding claim 18, Jan does not teach further comprising: based on the free flow text of the ticket, identifying knowledge base articles relevant to the ticket; and attaching a link to the identified knowledge base articles tot the ticket.
Lipsky teaches based on free flow text (“The request message may include content generated or selected by a user, location information, identification information, and/or service information.  The content may include textual information” at ¶ 20) of a message (“message” at ¶ 19; “request message” at ¶ 20), identifying knowledge base articles (“relevant information” at ¶ 19; “information relevant to the message” at ¶ 20) relevant to the message; and 
attaching a link to the identified knowledge base articles to the message (“provides links to the relevant information to the user composing the message on the device” at ¶ 19).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Jan’s method to further comprise based on the free flow text of the ticket, identifying knowledge base articles relevant to the ticket; and attaching a link to the identified knowledge base articles tot the ticket as taught by Lipsky “for communicating a greater amount of information and with improved accuracy.”  Lipsky ¶ 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-20180012232-A1 and US-20140336795-A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449